DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/7/2021 has been entered.  Claims 1-6 are pending in the application with claims 1, 4 amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikura et al. (US Patent Application Publication No. 2005/0124856, hereinafter Fujikura) in view of Nakamura et al. (US Patent Application Publication No. 2012/0071722, hereinafter Nakamura.

In regard to claim 1, Fujikura discloses an endoscope system (110,150, Fig. 8) comprising:
an endoscope (110) including: an insertion section (112) to be inserted into a body; and an operation section (114) connected to a proximal end side of the insertion section, where the insertion portion includes a distal-end hard portion (136), a bending portion (134) connected with a proximal end side of the distal-end hard portion, and a flexible portion (132) connected with a proximal end side of the bending portion (Fig. 8); and
an insertion auxiliary tool (150) including a tube body  (151) having a distal end opening, a proximal end opening and an insertion passage into which the insertion section is inserted from the proximal end opening (Fig. 8), the insertion section being movable back and forth along a center axis direction of the tube body, the tube body being configured to have a length that allows at least a part of the flexible portion to project from the distal end opening when the insertion section is positioned at a distal end position within a back-and-forth movable range in which the insertion section is movable with respect to the tube body (Figs. 13-15).
Fujikura does not expressly teach the flexible portion including: a low flexural rigidity portion that is positioned on a distal end side of the flexible portion; a high flexural rigidity portion that is positioned on a proximal end side of the flexible portion, the high flexural rigidity portion having increased flexural rigidity relative to the low flexural rigidity portion; and a flexural rigidity varying portion that is positioned between the low flexural rigidity portion and the high flexural rigidity portion, the flexural rigidity varying portion having a flexural rigidity which increases from a low flexural rigidity portion side toward a high flexural rigidity portion side, wherein the flexural rigidity varying portion has an average rate of change of flexural rigidity in a longitudinal axial direction of the insertion section, the average rate of change of flexural rigidity being larger than an average rate of change of flexural rigidity in the low flexural rigidity portion in the longitudinal axial direction of the insertion section, and larger than an average rate of change of flexural rigidity in the high flexural rigidity portion in the longitudinal axial direction of the insertion section, wherein the flexural rigidity in the low flexural rigidity portion varies from a distal end of the low flexural rigidity portion toward a proximal end of the low flexural rigidity portion in the longitudinal axial direction of the insertion section.
Nakamura teaches an analogous endoscope (10, Fig. 1) comprising a shaft formed of a flexible portion (26), a curved part (24) and a rigid tip part (22).  The flexible portion (26) has a hardness distribution from the distal end to a proximal end.  The flexible portion includes a low flexural rigidity portion, a flexural rigidity varying portion and a high flexural rigidity portion as illustrated in annotated Fig. 5 below.  The low flexural rigidity portion has a hardness increasing linearly from the distal end of the flexible portion to the flexural rigidity varying portion.  The flexural rigidity varying portion has a hardness increasing linearly from the low flexural rigidity to the high flexural rigidity portion and increases at a faster rate than the hardness of the low flexural rigidity portion.  The high flexural rigidity portion has constant hardness throughout.  the flexible portion is made to have the hardness distribution shown in FIG. 5, so that the difference in hardness between the hardness adjusting device and the low-hardness varying portion becomes smaller.  Accordingly, when the endoscope is inserted into a body cavity, a rapid change in rigidity is restrained while the softness required for the insertion is maintained in the distal end region of the flexible portion (Par. 90). 
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the flexible part (132) of Fujikura with the hardness distribution profile of Nakamura providing the benefit of restraining a rapid change in rigidity while the softness required for the insertion is maintained in the distal end region of the flexible portion (Par. 90).
The modified device of Fujikura and Nakamura would read on the limitation of “when the insertion section is positioned at a distal end position within the back-and forth movable range with respect to the tube body, a position of the proximal end of the low flexural rigidity portion is positioned closer to a proximal end of the insertion auxiliary tool than the distal end opening of the tube body from the proximal end of the insertion auxiliary tool, in the longitudinal axial direction of the insertion section” since the back and forth movable range can be a range such that the proximal end of the low flexural rigidity portion would be disposed within the tube body and therefore the proximal end of the low flexural rigidity portion would be disposed closer to the proximal end of the auxiliary tool than the distal end opening of the tube body as shown in annotated Fig. 5 below.

    PNG
    media_image1.png
    780
    831
    media_image1.png
    Greyscale


In regard to claim 2, Nakamura teaches wherein, when a flexural rigidity at a distal end position of the flexural rigidity varying portion is indicated as a first flexural rigidity and a flexural rigidity at a proximal end position of the flexural rigidity varying portion is indicated as second flexural rigidity, the second flexural rigidity is more than twice the first flexural rigidity (see annotated Fig. 5 above).

In regard to claim 3, Nakamura teaches when a flexural rigidity at a distal end position of the flexural rigidity varying portion is indicated as a first flexural rigidity, a flexural rigidity at a proximal end position of the flexural rigidity varying portion is indicated as a second flexural rigidity, and a flexural rigidity at a position having a maximum flexural rigidity in the tube body is indicated as third flexural rigidity, a difference between the first flexural rigidity and the second flexural rigidity is more than a half of the third flexural rigidity (see annotated Fig. 5 above).

Allowable Subject Matter
Claims 4-6 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        May 3, 2022